Alvey and Robinson, J.,
dissented, and the former filed the following dissenting opinion:
In regard to the legal principles announced in the •opinion of the majority of the Court I entirely agree; but *132as to the conclusion from the facts of the case, I must dissent. I cannot resist the conviction that the facts show-such a degree of deception of the appellee as to entitle him to relief from the contract, even according to the most stringent legal rules for which the appellants have-contended; and I therefore think the decree appealed from should he affirmed.